Case 1:21-cv-01381-TWP-DLP Document 18 Filed 07/02/21 Page 1 of 2 PageID #: 198




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

                                                    )
  JUSTIN AHN, KEVIN BERSCH,                         )   Case No.: 1:21-cv-1381-TWP-DLP
  LEIGHTON BLACKWOOD and KRISTIN                    )
  WALKER, individually, and on behalf of all        )   Judge: Hon. Tonya W. Pratt
  others similarly situated,                        )   Magistrate: Doris L. Pryor
                                                    )
                         Plaintiffs,                )
                                                    )
              v.                                    )   JURY TRIAL DEMANDED
                                                    )
  HERFF JONES, LLC,                                 )
                                                    )
                         Defendant.                 )
                                                    )

                               JURISDICTIONAL STATEMENT
        Pursuant to This Court’s Order of June 29, 2021 (ECF No. 16), Plaintiffs submit this

 Jurisdictional Statement on the membership of Defendant Herff Jones, LLC in order for this Court

 to determine the citizenship of Defendant.

        Defendant is an Indiana limited liability company (“LLC”), which it has been since

 December 4, 2014. Its principal place of business is 4501 W. 62nd St., Indianapolis, Indiana,

 46268. As of December 12, 2019, Defendant has one member of its LLC, which Plaintiff is

 informed, and so believes, is Varsity Brands Holding Co, Inc. Varsity Brands Holding Co, Inc. is

 an Indiana corporation with its principal place of business at 14460 Varsity Brands Way, Farmers

 Branch, Texas, 75244.

 Date: July 2, 2021                           Respectfully Submitted,

                                       By:    /s/ Carl V. Malmstrom
                                              WOLF HALDENSTEIN ADLER
                                                FREEMAN & HERZ LLC
                                              Carl V. Malmstrom
                                              111 W. Jackson Blvd., Suite 1700
                                              Chicago, IL 60604
                                              Telephone: (312) 984-0000
                                              Facsimile: (212) 545-4653
                                              malmstrom@whafh.com


                                                1
Case 1:21-cv-01381-TWP-DLP Document 18 Filed 07/02/21 Page 2 of 2 PageID #: 199




                                    CLAYEO C. ARNOLD,
                                    A PROFESSIONAL LAW CORP.
                                    M. Anderson Berry
                                    865 Howe Avenue
                                    Sacramento, CA 95825
                                    Telephone: (916) 777-7777
                                    Facsimile: (916) 924-1829
                                    aberry@justice4you.com

                                    MASON LIETZ & KLINGER LLP
                                    Gary M. Klinger
                                    227 W. Monroe Street, Suite 2100
                                    Chicago, IL 60606
                                    Phone: (202) 429-2290
                                    Fax: (202) 429-2294
                                    gklinger@masonllp.com




                                       2
